Citation Nr: 0304257	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION


The veteran had active service from November 1942 to November 
1945.  The veteran died in January 1999.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

This issue was remanded in April 2001 for further 
development.  After accomplishment of the additional 
development, the RO continued the denial of the claim; hence, 
it has been returned to the Board for further appellate 
consideration.

As noted in the April 2001 remand, in March 2001, the 
appellant's representative raised the issue of entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318; this issue has not been considered by the RO.  As 
such, it is again referred to the RO for the appropriate 
action. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151has been accomplished.  

2.  The veteran died in January 1999; according to the death 
certificate, the immediate cause of death was advanced cancer 
of the gastroesophageal junction.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were atrial fibrillation and lung effusion.  
An autopsy was not performed.  

3.  The veteran was diagnosed with gastroesophageal cancer by 
a private provider in October 1998.  The veteran underwent VA 
and private treatment prior to October 1998 for various 
medical complaints.  An October 2002 VA opinion by a 
specialist in oncology, based on review of the record, found 
there was no negligence on the part of the VA in not 
diagnosing the gastroesophageal cancer prior to October 1998. 

4.  Any failure to diagnose gastroesophageal cancer by the 
VA, prior to October 1998, was not a result of carelessness, 
negligence, or lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. §§  1151, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The appellant, through letters, the statement of the case, 
and the supplemental statement of the case, has been notified 
as to evidence and information necessary to substantiate the 
claim.  The discussions in the rating decision, the statement 
of the case (SOC), and the letters sent to the appellant 
informed her of what evidence she must obtain and which 
evidence VA would seek to obtain, as required by 38 U.S.C.A. 
§ 5103(a) (2002) and by 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
requirements were provided in the November 2002 supplemental 
statement of the case.  This document and letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all necessary development has been 
accomplished.  Pertinent treatment records have been 
associated with the claims file, and a VA opinion has been 
obtained,.  There is no indication that there is any 
existing, additional information or evidence that would lead 
to a different outcome in this claim. Therefore, there is no 
evidence that there are additional records that should or 
could be obtained, nor is there evidence that other 
development is necessary.  While the veteran's representative 
has requested an independent medical expert opinion, the 
Board finds that this case does not involve such medical 
complexity or controversy that an independent medical expert 
opinion is warranted.  As explained in more detail below, the 
record includes a medical opinion by a VA specialist in 
oncology and there is no competent evidence to the contrary.  
As such, the Board finds an independent medial expert opinion 
is not warranted.  See 38 C.F.R. § 20.901(d).  Under these 
circumstances, no further assistance to the appellant is 
required to comply with the duty to assist her.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

Analysis

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the appellant's request for benefits under § 1151 was 
filed and received after October 1997; thus, this claim must 
be decided under the current, post-October 1, 1997, version 
of 38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 (West 2002) 
provide, in pertinent part, that:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The evidence shows that the veteran died in January 1999, 
according to the death certificate, the immediate cause of 
death was advanced cancer of the gastroesophageal junction.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were atrial fibrillation 
and lung effusion.  The veteran died at a private facility.  
Private hospital records show the veteran was admitted in 
October 1998 with complaints of weight loss, inability to 
eat, dysphasia, and shortness of breath.  The history was 
that he had been seen by the treating private provider for 
several years for colonic adenomas.  He had been doing 
relatively well until March 1998 when he underwent hip 
surgery; however, post operatively he developed recurrent C-
difficile infection.  He was seen by the provider in June 
complaining of copious diarrhea and a significant weight 
loss.  His weight had fallen from 166 pounds to 145 pounds.  
His C-difficle infection had persisted despite treatment.  
Treated resulted in resolution of the diarrhea.  His weight 
loss had persisted.  He underwent testing and treatment for 
the weight loss.  In October 1998, he was seen with 
complaints of dysphasia that had begun several weeks prior.  
Testing showed malignant adenocarcinoma of the distal 
esophageal stricture.  The veteran expired in January 1999.  
The final diagnoses included metastatic gastroesophageal-
junction carcinoma.  

VA treatment records show that in May 1998, the veteran was 
seen for examination, he reported weight loss, weakness, and 
diarrhea.  The assessment was weakness, question urinary 
tract infection, and rule out C. difficile infection.  It was 
noted the veteran was treated by private providers.  The 
veteran was examined and it was noted that the veteran would 
be followed up by his private providers.  In June 1998, the 
veteran was noted to have lingering infection and inability 
to gain weight.  The assessment was that special medical 
intervention was not indicated and the veteran was on 
medication.  In July 1998, the veteran was seen for routine 
check up.  He reported he felt weak.  Letters from previous 
doctors were reviewed.  The assessments included refractory 
anemia, sweats, and fatigue. 

Private treatment records show that in January 1997, the 
veteran was seen with weight loss.  Beginning in May 1998, 
the veteran had complaints with C-difficile diarrhea, weight 
loss, poor appetite, fatigue, and frequent sweats.  The 
veteran underwent testing and treatment.  In July 1998, it 
was thought the complaints could be due to hyperthyroidism.  
In August 1998, it was noted that the etiology of the 
complaints was unclear.  

In an October 2002 opinion by a VA physician who is a 
clinical professor of medicine and consultant in medical 
oncology and hematology, it was noted that the records were 
reviewed.  After review, the impression was that 
gastroesophageal neoplasm rarely is discovered until is it 
incurable.  The symptoms were nonspecific, and for the 
veteran, were equally explainable by the colitis suffered as 
a complication of surgery.  The physician opined that even if 
the cancer was discovered in March 1998 when the veteran 
underwent hip replacement surgery, it was highly unlikely 
that this would have changed the ultimate outcome.  He noted 
that the veteran had a several year history (dating back to 
1996) of other diseases and was being followed by two 
separate non-VA specialists with expertise in 
gastrointestinal malignancies.  One provider, a 
hematologist/oncologist did not document any symptoms to 
suggest gastric cancer.  Another, a gastroenterologist, did 
note some swallowing difficulties in June 1998 but was not 
sufficiently impressed by these symptoms to perform an 
endoscopy.  The specialist opined that it was likely that the 
veteran did have some symptomatology prior to October 1998, 
but that, given his multitude of other illnesses, the private 
physicians nor the VAMC could not be faulted for failing to 
recognize gastroesophageal cancer any earlier.  He further 
indicated that the fact that several physicians independently 
evaluating the veteran failed in the regard simply indicates 
the vagueness and non-specificity of the veteran's symptoms.  

The specialist observed, specifically, that signs and 
symptoms suggestive of gastroesophageal cancer were not 
documented by physicians in the VA medical record.  They were 
documented in notes by the veteran's private 
gastroenterologist.  He indicated that these symptoms were 
vague (weight loss and fatigue), and that notes by other 
physicians (cardiology, hematology) downplay these symptoms 
and in fact one progress note suggests they were resolving.  
The patient was under the case of a subspecialist in 
gastroenterology.  He noted that, while the VA did not 
specifically refer the veteran to that physician for 
evaluation for possible gastroesophageal cancer, the fact is 
that the veteran was seen multiple times by an appropriate 
specialist.  He opined that medical negligence did not occur 
on the part of the VA Medical Center.  While the specialist 
noted that one could argue negligence on the part of the 
private gastroenterologist for failing to perform an 
endoscopy earlier in the year, he also noted his belief that, 
based on the natural history of gastrointestinal cancers that 
this tumor was already terminal when the veteran fist 
developed symptoms of weight loss and dysphagia.  

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for DIC under 38 U.S.C.A. § 1151.  The evidence does 
not show negligence or lack of care by VA, as noted in the VA 
October 2002 opinion.  In this case, the competent evidence 
does not show that there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in the veteran's treatment as to 
any failure to diagnose gastroesophageal cancer, which was 
the cause of the veteran's death.  Significantly, the 
appellant has neither presented nor alluded to the existence 
of any contrary medical opinion..  Moreover, as laypersons 
without the appropriate medical training or experience, 
neither the appellant nor her representative is competent to 
establish, by assertions alone, probative evidence in support 
of the claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

As the preponderance of the evidence is against the claim, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

